Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.


Response to Arguments
Applicant refers to the amendments and FIG. 3 to suggest that the claims are enabling.  For reasons set forth below, the arguments are not persuasive and neither the amendments nor the arguments overcome the rejection.
Regarding the duplicate claims (3 and 14), applicant does not make any comments.
Regarding the prior art rejections, the applicant argues that the prior art does not teach determining GPS-based yaw rates by comparing coordinates of two positions to coordinates of a geographical reference position and then based on the comparison, excluding or modifying an erroneous position.  
First the argument does not address claim language since the decision to exclude is based on comparing two different yaw rates not the comparison of position coordinates.  The comparison of position coordinates is directed to a determination of a yaw rate based on satellite-based positions and an expected position.
Second, the Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The applicant merely alleges that none of the prior art to Bae, Shankwitz and Toda disclose the claimed subject matter and thus are patentable.  But the applicant fails to show why each of the references do not show such. The applicant substantially reproduces claim 1, including a satellite navigation receiver for determining an expected reference position based on trajectory data (which represents well-known and conventional mathematical operations of extrapolation that are common in satellite navigation receivers using GPS/GNSS) and a processor for performing a set of functional steps. Moreover, the applicant’s arguments are confusing: “computes a second yaw rate from GPS positions (see positions previous position P3, current position P1 and expected position P3 based on the trajectory in FIG. 3).” The argued functional step relates to determining a yaw rate, i.e. a change in heading over time, based on the claim language wherein coordinates of a (previous) geographical position (e.g. X3, Y3) are compared with the coordinates of a reference position (e.g. X2, Y2) and also coordinates of another (last) geographical position (e.g. X3, Y3) are compared with the coordinates of a reference position (e.g. X2, Y2).  Contrary to the applicant’s opinion, the yaw rate in Bae et al is determined on the basis of position coordinates over time including a trajectory (e.g., 3:29+); the yaw rate, i.e., change in heading, in Shankwitz et al is also based on position coordinate information derived by 
Finally, in Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016), the Board indicated that if a condition precedent in a method claim is not met, the conditional steps recited in the claim are not required to be performed. As such, the broadest reasonable interpretation of such a method claim does not include the conditional steps. Therefore, the conditional steps in a method need not be found in the prior art in order to deny patentability of a method claim.  The claim language “when the comparison indicates . . .” represents a condition and if that condition is not met, the conditional claim language does not carry patentable weight.
Thus, the applicant fails to show how the claimed subject matter distinguishes over the prior art and the allegation that the prior art in general fail to suggest determining the second yaw rate based on comparing coordinates of positions represents the applicant’s opinion and is not based on any evidence, particularly in light of the fact that each of the prior art references do disclose/suggest such.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims remain insufficiently enabled.  The claims assert that an expected geographical reference position is determined on the basis of a trajectory formed by a (last, P1) geographical position and another (previous, P3) geographical position.  FIG. 3 of the applicant’s disclosure appears to exemplify the intent.  However, it remains unclear how an expected geographical reference position, e.g. P2, is determined via a trajectory formed by the two (multiplicity) positions P3 and P1 in light of the broadest reasonable interpretation of the claim.  One of ordinary skill in the art would require undue experimentation to determine the expected reference geographical position P2, as shown by FIG. 3, by the utilization of P1 and P3 and some trajectory extrapolation.  Furthermore, as there is no time related information, other than the inherent reception of signals over a predetermined time period, the full scope of the claims is insufficiently enabled with respect to the determination of a “rate.”  As such, after consideration of the Wands factors, the full scope of the claimed subject matter would require undue experimentation by the artisan to make and/or use the claimed subject matter. 
The disclosure does not enable one of ordinary skill in the art to practice the invention without the use of time information, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). As evidenced by each of the formulas in the specification and by the nature of a “rate,” it is essential to practice the invention with an element of time.  However, the claims 
The claims purport to determine “when the comparison indicates that the second yaw rate is caused by at least one of the multiplicity of geographical positions being an erroneous geographical position of the vehicle due to multipathing.” The full scope of the claim is insufficiently enabled since it is unclear how the comparison, which is supposedly the result of comparing two yaw rates, surmises (1) when at least one and which one of the geographical positions is erroneous and (2) that it is erroneous due to multipathing.  The only information in the claims regarding positions, in its broadest reasonable interpretation, is one (last determined) position, at least one another (previously determined) position, and a calculated (based on a trajectory) geographical reference position.  If the trajectory is formed by P1 and P3 of Fig. 3 for example, the expected position is encompassed by P3.  After consideration of the Wands factors, undue experimentation would be required by the artisan to determine “when” at least one of the geographical positions is erroneous based solely on a comparison of two yaw rates; there is no description in the claims of “when” such would be indicated. As such the full scope of the claims is not fully encompassed since it would appear that the condition that at least one of the positions is erroneous is not determined in the claims; the claim merely compares two rates but does not set forth any relationship between the comparison and any manner of determining that an error exists. Additionally, there is nothing in the claims, or the specification, that would enable the 
The claims purport to “exclude or modify the erroneous geographical position of the vehicle from the trajectory” when the comparison indicates that a geographical position is erroneous.  However, the specification is insufficiently enabling for determining which of the geographical positions is the erroneous position based only on the plurality of geographical positions and some assertion that yaw rates are different. Furthermore, while the specification discloses discarding the erroneous measurement(s), it is insufficiently enabling with respect to “modifying” the erroneous position and there is nothing in the claims that would be capable of providing such a modification.  After consideration of the Wands factors, undue experimentation would be required by the artisan to perform such functions given the broadest reasonable interpretation of the claims.  Compliance with the enablement requirement of 35 U.S.C. § 112, ¶ 1, requires that the specification enable the full scope of every claim. Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the language “when the comparison indicates that the second yaw rate is caused by at least one of the multiplicity of geographical positions being an erroneous geographical position of the vehicle due to multipathing” lacks clarity since “the comparison” lacks a proper antecedent basis.  Additionally, it is unclear how the function of comparing two yaw rates results in the conditional statement that the comparison indicates (1) an erroneous geographical position and (2) that it is a result of multipath.  Also, the scope of the language lacks clarity since it is not evident what the metes and bounds encompass of the conditional statement associated with “when the comparison” indicates that the yaw rate is caused by one or more geographical positions being erroneous due to multipathing.  The only information in the claims that can be gleaned from the mere comparison of two differently-determined yaw rates is that they are different.  It cannot ascertain which of a plurality of previous positions is erroneous nor can it ascertain that the error is due to multipathing.  The claims fails to distinguish how the comparison determines that a GPS determined position is erroneous from a determination that one of the inertial sensors is erroneous.  Thus, the claims are indefinite and lack clarity.
In claim 1, the language “when the comparison indicates that the second yaw rate is caused by at least one of the multiplicity of geographical positions being an erroneous geographical position . . . modify the erroneous geographical position” is indefinite since it is unclear what the scope of modifying the erroneous geographical position encompasses.  The specification does not appear to disclose any modification of one of the geographical positions, as noted above.
Claim 5 remains unreadable.  The equation is blurry and cannot be discerned.  Additionally, the description of the variables in the body are not clearly provided.
Claims 12 and 13 are similarly rejected as set forth with respect to claim 1.
Applicant is advised that should claim 3 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 7, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable Bae et al (8,706,347) in view of either one of Kmiecik et al (8,326,532) or Humphreys et al (20020158796).
Bae et al disclose a device and method for determining an erroneous determination of a geographical position of a vehicle 10 comprising sensors (15, 25, 40) one of which is a yaw rate sensor (15) configured to determine a first yaw rate of the vehicle (2:10+, 3:65+); a satellite navigation (GPS/GNSS) receiver (50) configured to receive satellite signals during a predetermined time period for determining a plurality of geographic positions and an actual trajectory, meeting the scope of a reference geographic position (3:18+), and a processor (30) configured to, among other determinations, determine a second yaw rate of the vehicle on the basis of the determined geographical reference position, i.e. associated with the actual trajectory (3:51+), and to compare the actual trajectory, as determined by the GPS receiver, with an expected trajectory, as estimated by the vehicle sensors, (3:29+, 6:3+).  Thus, Bae et al disclose the claimed apparatus including a sensor (Yr 15) to determine a first yaw rate, a satellite navigation receiver (GPS 50) configured for receiving a plurality of satellite signals for modification of an erroneous position as that term is broadly interpreted.  However, for the purposes of compact prosecution, the rejection is supplemented by the teachings of either one of Kmiecik et al or Humphreys et al.
Kmiecik et al disclose a system and method for determining inaccurate GPS samples in a vehicle 1 including an inertial measuring unit (IMU) configured to determine rotational accelerations (3:42+, 4:12+), a satellite navigation receiver (GPS) connected to an antenna configured to receive satellite signals during a time period to determine a multiplicity of z as measured by the IMU system along the trajectory traveled (FIG. 6, Step 64). The processor compares trajectory as ascertained by the GPS system with a variance filter (FIG. 6, Step 92) and removes GPS samples as found by the variance filter (FIG. 6, Step 90).
Humphrey et al disclose a system and method [0018] including a GPS receiver for providing a first estimate of at least one parameter, an inertial guidance sensor (IGS) for providing a second estimate of the at least one parameter, and a processor for determining a difference, e.g. an error, between the at least one first estimate and the at least one second estimate. The first and second estimates are at least one of position, velocity, attitude and angular rate (corresponds to a yaw rate) and are determined using a Kalman filter.  Humphrey et al further suggest weighting the information from the GPS and the IGS based on accuracy and availability and thus teaches discarding measurements, including GPS measurements that are not accurate/reliable [0031]/[0039].  
Thus, each of Kmiecik et al and Humphreys et al are directed to similar subject matter for determining erroneous GPS signals as well as the discarding of such.
It would have been obvious to one having ordinary skill in the art to modify Bae et al by discarding erroneous measurements so as to improve accuracy in view of the conventionality of such as shown by Kmiecik et al and Humphreys et al.
Regarding claim 5, as best understood, in light of the fact that the yaw rate is determined on the basis of trajectory data derived from GPS positions and velocities, it is deemed that the equation is merely one of various ways to describe the outcome.  Since the same result, i.e. a yaw rate, is determined on the basis of the same input, i.e. GPS positions and velocities, the equation is deemed to be representative of the same function.
Regarding claim 11, the time period for ascertaining the data required for determining the trajectory is within the skill of the artisan and the scope of the prior art since the amount of data to determine the trajectory is a design choice.
Claims 1, 2, and 5-13, are rejected under 35 U.S.C. 103 as being unpatentable Shankwitz et al (20010153266) in view of either one of Kmiecik et al (8,326,532) or Humphreys et al (20020158796). 
Shankwitz et al disclose a system and method for determining position and heading for a mobile vehicle 102 wherein the system 100 includes a velocity sensor 130 configured to determine a velocity of the vehicle (e.g. [0031]-[0032]), a yaw rate sensor 132 configured to determine a (first) yaw rate of the vehicle (e.g. [0033]-[0036]), a satellite navigation receiver 108 configured to determine positions and headings of the vehicle over a time interval and for determining a geographical reference position of the vehicle (e.g. [0022]-[0028]), and a processor 140 (e.g., [0039]+ and FIG. 7) configured to determine among other things, optimal position/heading solutions as well as a comparison of a derivative of a heading measurement, e.g. (second) yaw rate, to the measured yaw rate to select observation error covariance n on the basis of a plurality of measurements between tn-k and tn-1 , but is not limited thereto. 
In light of the lack of clarity and an enabling disclosure with respect to the conditional clause, Shankwitz et al are deemed to disclose the modification of an erroneous position as that term is broadly interpreted.  However, for the purposes of compact prosecution, the rejection is supplemented by the teachings of either one of Kmiecik et al or Humphreys et al.
Kmiecik et al disclose a system and method for determining inaccurate GPS samples in a vehicle 1 including an inertial measuring unit (IMU) configured to determine rotational accelerations (3:42+, 4:12+), a satellite navigation receiver (GPS) connected to an antenna configured to receive satellite signals during a time period to determine a multiplicity of geographical positions, velocities and headings (3:21+), and a microprocessor 11. As known to persons skilled in the art, the accuracy of GPS system data is degraded by errors, like multipath errors.  Location and orientation measurement data as collected by the IMU (FIG. 1) can be used to decide which GPS measurements are probably accurate and which ones are probably inaccurate (with respect to a required accuracy) and should not be taken into account in any later location calculation (6:57+).  In FIG. 5, the trajectory as traveled according to the GPS samples is indicated with G(i), i=1, 2, 3, . . . , I.  The trajectory as calculated by the IMU system is indicated with a solid line.  The processor 11 obtains the heading of the vehicle 1 as a function of time as measured by the GPS system (FIG. 6, Step 62).  The processor 11 obtains the speed in z as measured by the IMU system along the trajectory traveled (FIG. 6, Step 64). The processor compares trajectory as ascertained by the GPS system with a variance filter (FIG. 6, Step 92) and removes GPS samples as found by the variance filter (FIG. 6, Step 90).
Humphrey et al disclose a system and method [0018] including a GPS receiver for providing a first estimate of at least one parameter, an inertial guidance sensor (IGS) for providing a second estimate of the at least one parameter, and a processor for determining a difference, e.g. an error, between the at least one first estimate and the at least one second estimate. The first and second estimates are at least one of position, velocity, attitude and angular rate (corresponds to a yaw rate) and are determined using a Kalman filter.  Humphrey et al further suggest weighting the information from the GPS and the IGS based on accuracy and availability and thus teaches discarding measurements, including GPS measurements that are not accurate/reliable [0031]/[0039].  
Thus, each of Kmiecik et al and Humphreys et al are directed to similar subject matter for determining erroneous GPS signals as well as the discarding of such.
It would have been obvious to one having ordinary skill in the art to modify Shankwitz et al by discarding erroneous measurements so as to improve accuracy in view of the conventionality of such as shown by Kmiecik et al and Humphreys et al.
Regarding claim 5, as best understood, in light of the fact that the yaw rate is determined on the basis of trajectory data derived from GPS positions and velocities, it is deemed that the equation is merely one of various ways to describe the outcome.  Since the same result, i.e. a yaw rate, is determined on the basis of the same input, i.e. GPS positions and velocities, the equation is deemed to be representative of the same function.
Regarding claim 11, the time period for ascertaining the data required for determining the trajectory is within the skill of the artisan and the scope of the prior art since the amount of data to determine the trajectory is a design choice.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Toda et al (20130311085) in view of either one of Kmiecik et al (8,326,532) or Humphreys et al (20020158796).
Toda et al (20130311085) disclose a method and system for determining position (e.g. FIGs. 2 and 6) including a sensor module 40 including at least an angular velocity sensor and a gyroscope sensor [0044], a GPS receiving circuit 30 [0043] and GPS positioning calculation module 32 for determining position and velocity, such as by using Doppler effect [0047], and a  processor in the form of an output judgement module 43 which compares outputs of the GPS positioning calculation module 32 and the output of the integrated positioning calculation module 42 to determine an abnormality in a positioning calculation [0049].  The GPS positioning calculation module includes a Kalman filter [0048].  The output judgement module compares the navigation data/solutions, including positions, velocity and attitude, to each other and compares the differences to thresholds [0055]+.  The abnormality of the signal of the gyroscope inertial sensor for obtaining the orientation information is determined by calculating an azimuth variation at a predetermined time interval of an azimuth angle calculated based on the velocity of the GPS positioning calculation module 32, at least during movement, (the claimed second yaw rate) and comparing the signal of the gyroscope inertial sensor (the claimed first yaw rate) with the azimuth angle variation amount as a reference [0061].
In light of the lack of clarity and an enabling disclosure with respect to the conditional clause, Toda et al are deemed to disclose the modification of an erroneous position as that term is 
Kmiecik et al disclose a system and method for determining inaccurate GPS samples in a vehicle 1 including an inertial measuring unit (IMU) configured to determine rotational accelerations (3:42+, 4:12+), a satellite navigation receiver (GPS) connected to an antenna configured to receive satellite signals during a time period to determine a multiplicity of geographical positions, velocities and headings (3:21+), and a microprocessor 11. As known to persons skilled in the art, the accuracy of GPS system data is degraded by errors, like multipath errors.  Location and orientation measurement data as collected by the IMU (FIG. 1) can be used to decide which GPS measurements are probably accurate and which ones are probably inaccurate (with respect to a required accuracy) and should not be taken into account in any later location calculation (6:57+).  In FIG. 5, the trajectory as traveled according to the GPS samples is indicated with G(i), i=1, 2, 3, . . . , I.  The trajectory as calculated by the IMU system is indicated with a solid line.  The processor 11 obtains the heading of the vehicle 1 as a function of time as measured by the GPS system (FIG. 6, Step 62).  The processor 11 obtains the speed in the rotation ωz as measured by the IMU system along the trajectory traveled (FIG. 6, Step 64). The processor compares trajectory as ascertained by the GPS system with a variance filter (FIG. 6, Step 92) and removes GPS samples as found by the variance filter (FIG. 6, Step 90).
Humphrey et al disclose a system and method [0018] including a GPS receiver for providing a first estimate of at least one parameter, an inertial guidance sensor (IGS) for providing a second estimate of the at least one parameter, and a processor for determining a difference, e.g. an error, between the at least one first estimate and the at least one second estimate. The first and second estimates are at least one of position, velocity, attitude and angular 
Thus, each of Kmiecik et al and Humphreys et al are directed to similar subject matter for determining erroneous GPS signals as well as the discarding of such.
It would have been obvious to one having ordinary skill in the art to modify Bae et al by discarding erroneous measurements so as to improve accuracy in view of the conventionality of such as shown by Kmiecik et al and Humphreys et al.
Regarding claim 5, as best understood, in light of the fact that the yaw rate is determined on the basis of trajectory data derived from GPS positions and velocities, it is deemed that the equation is merely one of various ways to describe the outcome.  Since the same result, i.e. a yaw rate, is determined on the basis of the same input, i.e. GPS positions and velocities, the equation is deemed to be representative of the same function.
Regarding claim 11, the time period for ascertaining the data required for determining the trajectory is within the skill of the artisan and the scope of the prior art since the amount of data to determine the trajectory is a design choice.
Claims 3, 4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over either one of Bae et al and Shankwitz et al in view of Petovello (“GNSS Solution – How Does a GNSS Receiver Estimate Velocity”).
Bae et al and Shankwitz et al teach the subject matter substantially as claimed as set forth above.  However, neither of Bae et al and Shankwitz et al disclose the determination of velocity on the basis of a Doppler effect of the received signals.
Petovello disclose the conventionally used methods to determine velocity on the basis of the GNSS signals, including the use of differencing two positions or by using Doppler measurements related to the user-satellite motion.  It is further taught that using the Doppler measurements enables a better accuracy.
It would have been obvious to a skilled artisan to modify either one of Bae et al and Shankwitz et al by determining the velocity using Doppler shift in view of the conventionality of such as well as to provide better accuracy as disclosed by Petovello.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973.  The examiner can normally be reached on Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646